Ladd J.
i. compromise AND SETTLE-meet: eonsiaeration: unclaims03 I. The petition alleged that the parties hereto entered into an agreement x 0f settlement, March 4, 3914. whereby de- ' ' 7 0 fendant undertook to pay plaintiff the sum of $1,000 by executing a note for that amount and mortgage to secure the same; and that, though plaintiff complied with the terms thereof, the defendant failed and refused to carry out his agreement. In a second count of the petition, plaintiff demanded compensation for expenses and services subsequently rendered.
The answer was a general denial. Subsequently, an amendment in two divisions was filed. In the first division:
“The defendant specifically denies that, from and after the 5th day of June, 1912, he was ever indebted to said plaintiff, M. L. Urdange-n, and denies that, in the month of March, 1914, a settlement and accounting was had between himself and the plaintiff. He further denies that, at Mason City, Iowa, or at any other time or place, he ever agreed that he was indebted to said plaintiff in the sum of $1,0-00 or any other sum, but avers the facts to be that, in a settlement and accounting had by .and between himself, A. N. Fryer, M. L. Urdangen, and Ida TJrdangen at Rock Island, 111., on or about the 5th day of June, 1912, it was there and then orally agreed by and between all of said parties that all claims and indebtedness owing from one to the other should be adjusted and settled, and that, in pursuance of said oral agreement to account and adjust their various claims, the said indebtedness then owing by this defendant unto said plaintiff was agreed to as fully paid.”
That part from “but avers” to the end was stricken on motion, as constituting no defense and as incompetent and immaterial to any issue' in the case. Segregated from the *41remainder of the division, the portion stricken had little or no bearing; but, considered in connection therewith, the pleading (1) alleged that there was a complete settlement of all matters between the parties on the day stated, and (2) denied that defendant had ever become indebted to the parties.
2. Pleading : motion 1o strike: compromiso and settlement: nondefensive matter. If defendant had, instead of this last, pleaded that, subsequent to the alleged settlement of 1912, there had been no dealings or bona-ñde differences between the parties, then the amendment would have raised a valid defense; i. e. (1) that there Avas no settlement on March 4,1914, and (2) that all differences had been previously adjusted, and Avhatever agreement there may. have been Avas Avithout consideration. As a basis of the alleged settlement of 1914, it Avas not essential that any actual indebtedness should have existed: all necessary was that plaintiff, in good faith, should have asserted claims against defendant, even though these may have been excessive or unfounded in fact. If disputed claims are asserted in good faith, even though judicial investigation might have demonstrated them to have been unfounded in fact, the settlement thereof furnishes a sufficient consideration for the settlement agreement. Keck v. Hotel Owners’ Mut. Fire Ins. Co., 89 Iowa 200; Greenlee v. Mosnat, 116 Iowa 535. On the other hand:
“A mere false claim, a sham, one set up without any colorable pretense or plausible foundation, might not come within the terms or definition of a compromise, and might not sustain it. Characterized by bad faith, the preferring of such a claim would itself be a fraud, and concessions made or rights yielded on the strength of it would not be lost, nor the settlement be a bar.'’ Kerchaval v. Doty, 31 Wis. 476, 485.
Even though there may have been no indebtedness of defendant subsequent to the 1912 settlement, as alleged, this *42would not constitute a defense to an action ou the alleged settlement agreement of 1911; for that may have been based on claims which, though on judicial inquiry they would have been found to be Avitliout just foundation, Avere honestly asserted by plaintiff, and in good faith adjusted by the agreement of settlement. As a complete defense other than the denial Avas not pleaded, there was no error in sustaining the motion to strike.
3. Appeal and error : assignment of error: failure to make: effect. IT. Some complaint is made in argument of the rulings on the admissibility of evidence, but none are pointed out in assignment of error, nor is there any brief point or proposition presented with reference thereto.
The argument is general, and not on specific rulings, and for these reasons may not be revieAved. — Affirmed.
Preston, C. J., Evans and Salinger, JJ., concur.